IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1068-11


JERRY DON CALDER, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.  Keasler and HERVEY, JJ., dissent.

ORDER


		The amended petition for discretionary review violates Rules of Appellate
Procedure 68.4(i) & 68.5 because it does not contain the opinion of the court of appeals and
the petition exceeds the proper page limits.
		The petition is struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed October 5, 2011
Do not publish